Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/999,622 filed on 6/4/21. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1 – 4, 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev et al. (US 2015/0311962) in further view of Lee (US 7,587,170) in further view of Liu (US 8,270,503).

generating a first data symbol by receiving a baseband signal from a data source (baseband component, 120 o Fig. 1 generates symbol S1 as shown in 201 of Fig. 2); 
generating a second data symbol (baseband component, 120 o Fig. 1 generates symbol S2 as shown in 202 of Fig. 2); 
generating a first complex conjugate symbol by performing a complex conjugate operation for the first data symbol (generates complex conjugate of the symbol; S1* please refer to Fig. 2, paragraph 117);
generating a second complex conjugate symbol (generates complex conjugate of the symbol; - S2* please refer to Fig. 2, paragraph 118);
transmitting the first data symbol through a first transmission antenna and transmitting the second data symbol through a second transmission antenna in a first time slot (as shown in Fig. 1, 206 sent via 203 and the antenna 1 (135 of Fig. 1) ; S1 and S2, paragraph 114); and
transmitting the first complex conjugate symbol through the first transmission antenna and transmitting the second complex conjugate symbol through the second transmission antenna in a second time slot (as shown in Fig. 1, 207 sent via 203 and the antenna 2 (145 of Fig. 1); S*1 and - S2*, paragraph 118).
Even though it is known in the art and as it is numerically represented same way as by the applicant’s own specification but since it is not specifically mentioned in the reference that the phases of first and second symbols are equal; thus for the examination purposes and completeness secondary reference Liu is brought in.
Liu discloses first data symbol having an equal phase to the first data symbol (for each of a plurality of cells within a first of the OFDM symbols and a corresponding plurality of cells within a second of the OFDM symbols, calculating a ratio of a cell gain and/or phase characteristic for a cell within the first of the OFDM symbols is substantially equal to a cell gain and/or phase characteristic in a corresponding cell within the second of the OFDM symbols, claim 1). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Liu with the system of Maltsev. One would be motivated to combine these teachings because it will generate symbols with equal phases as required by the applicant so if there is an error and/or lost; the same another symbol will the same phase will be available; and the transmission is not lost.
Furthermore, it is also understood that the as shown S* and - S* are 180 degrees apart as known in the art and basic mathematicas; however, not specifically mentioned and/or shown. Again, for the examination purposes and completeness secondary reference Lee is brought in.
    Lee teaches wherein generating second complex conjugate symbol having a phase difference of 180 degrees from the first complex conjugate symbol (It is well known in the art that a symbol can be represented with a real component and an imaginary component.  When plotted on a complex plane (where the horizontal axis represents the real component and the vertical axis represents the imaginary component), a symbol with a phase approximately equal to 0 degrees will lie on the right half of the plane and have a positive real component, while a symbol with a phase approximately equal to 180 degrees will lie on the left half of the plane and have a negative real component, col 8, lines 33 - 43).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Lee’s phase having 180 degrees apart with the combination of Maltsev and Liu. One would be motivated to combine these teachings because in doing so it will provide real and imaginary component of the signal; so signal can be represented in quadrature form; specifically for accurately representing amplitude and frequency.
as shown in Fig. 2, the time slots, 206 and 207 are continuous).

Regarding claim 3, The method of claim 1, wherein the first data symbol, the second data symbol, the first complex conjugate symbol, and the second complex conjugate symbol are transmitted after application of a time-space block encoding (FIG. 2 is a schematic illustration of a space-time coding scheme, paragraph 8, and as mentioned above in claim 1 and the corresponding description of the Fig. 2).

Regarding claim 4, The method of claim 1, wherein the first data symbol and the first complex conjugate symbol are processed or generated by a single processor for processing the baseband signal (as shown in Fig. 1, there is only one baseband processor which performs the STC (space-time encoding), shown as 120 of Fig. 1).

Regarding claim 18, A method of operating a receiver for transmission diversity in a wireless communication system, the method comprising:
receiving a first data symbol and a second data symbol in a first time slot (as shown in Fig. 1, 206 sent via 203 and the antenna 1 (135 of Fig. 1) ; S1 and S2, paragraph 114); 
receiving a first complex conjugate symbol and a second complex conjugate symbol in a second time slot (as shown in Fig. 1, 207 sent via 203 and the antenna 2 (145 of Fig. 1); S*1 and - S2*, paragraph 118); and
reconstructing a data symbol to which transmission diversity is applied, based on the first data symbol, the second data symbol, the first complex conjugate symbol, and the second complex conjugate FIG. 2 is a schematic illustration of a space-time coding scheme, paragraph 8, and as mentioned above in claim 1 and the corresponding description of the Fig. 2),
wherein the first complex conjugate symbol and the second complex conjugate symbol ((baseband component, 120 o Fig. 1 generates symbol S1 as shown in 201 of Fig. 2), and
wherein the first complex conjugate symbol is generated by performing a complex conjugate operation for the first data symbol (generates complex conjugate of the symbol; - S2* please refer to Fig. 2, paragraph 118). Even though it is known in the art and as it is numerically represented same way as by the applicant’s own specification but since it is not specifically mentioned in the reference that the phases of first and second symbols are equal; thus for the examination purposes and completeness secondary reference Liu is brought in.
Liu discloses first data symbol having an equal phase to the first data symbol (for each of a plurality of cells within a first of the OFDM symbols and a corresponding plurality of cells within a second of the OFDM symbols, calculating a ratio of a cell gain and/or phase characteristic for a cell within the first of the OFDM symbols is substantially equal to a cell gain and/or phase characteristic in a corresponding cell within the second of the OFDM symbols, claim 1). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Liu with the system of Maltsev. One would be motivated to combine these teachings because it will generate symbols with equal phases as required by the applicant so if there is an error and/or lost; the same another symbol will the same phase will be available; and the transmission is not lost.
Furthermore, it is also understood that the as shown S* and - S* are 180 degrees apart as known in the art and basic mathematicas; however, not specifically mentioned and/or shown. Again, for the examination purposes and completeness secondary reference Lee is brought in.
It is well known in the art that a symbol can be represented with a real component and an imaginary component.  When plotted on a complex plane (where the horizontal axis represents the real component and the vertical axis represents the imaginary component), a symbol with a phase approximately equal to 0 degrees will lie on the right half of the plane and have a positive real component, while a symbol with a phase approximately equal to 180 degrees will lie on the left half of the plane and have a negative real component, col 8, lines 33 - 43).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Lee’s phase having 180 degrees apart with the combination of Maltsev and Liu. One would be motivated to combine these teachings because in doing so it will provide real and imaginary component of the signal; so signal can be represented in quadrature form; specifically for accurately representing amplitude and frequency.

Regarding claim 19, the method substantially have same limitations as claim 2,thus the same rejection is applicable. 

Regarding claim 20, the method substantially have same limitations as claim 3,thus the same rejection is applicable. 

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev et al. (US 2015/0311962) in further view of Lee (US 7,587,170) in further view of Liu (US 8,270,503) in further view of Stickland (US 5,952,971).


	Stickland teaches wherein the first transmission antenna and the second transmission antenna are implemented as single resonator multiple mode (SRMM) antennas (Such antennas may in some cases excite electromagnetic emission in multiple modes using a single resonator, col 13 - 16).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Strickland’s single resonator multiple modes with the combined system of Maltsev and Liu with Lee. One would be motivated to combine these teachings because in doing so it can transmit multiple modes/signals using only single resonator; making the system less complex.

7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev et al. (US 2015/0311962) in further view of Lee (US 7,587,170) in further view of Liu (US 8,270,503) in further view of Motozuka et al. (US 2019/0238200 (provisional dated 2016)).

Regarding claim 8, Even though Maltsev discloses having a memory and it can store various things; however, does not specifically discloses storing symbols and the conjugate.
	Motozuka teaches The method of claim 1, further comprising: 
storing the first data symbol (store data symbols, paragraph 85); and
performing the complex conjugate operation for the stored first data symbol (sequentially store data symbols in the transmission symbol u2 output by the complex conjugate GI adder 106b in the data symbol buffer 108b such that 448 symbols are stored at a time, and may read data symbols in an order different from (in an order opposite to) the order in which data symbols are stored in the data symbol buffer 108b thereby reversing the order of symbols, paragraph 85).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Motozuka’s memory with the combined system of Maltsev with Lee and Liu. One would be motivated to combine these teachings because in doing so it can store the symbol in the memory and retrieve it when needed.
	
Allowable Subject Matter
s 6 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 9 – 17 are allowed. 
Conclusion
10.	         The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al. (US 2004/0116077) teaches Transmitter device and receiver device adopting space time transmit diversity multicarrier CDMA, and wireless communication system with the transmitter device and the receiver device; specifically refer to Fig. 3 – 4; which shows the transmitter device with antenna # 1 and # 2 which shows the STTD encoder and how the transmission is performed. 
 
Tarokh et al. (US 2004/0057530) teaches incremental redundancy with space-time codes; please refer to Fig. 7 – 13 which shows multiple configuration of how the symbols are transmitted.  

Castelain et al. (US 2010/0040164) teaches method of radio data emission, emitter and receiver-using the method; please refer to Fig. 3a-d; which shows different configuration of the symbols transmitted. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
TANMAY K. SHAH
Primary Examiner
Art Unit 2632